SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made and entered into as of
August 1, 2008 by and among BaseLine Capital, Inc. (“Subordinated Lender”),
Permian Legend Petroleum LP (“Borrower”), Permian Legend LLC (“Guarantor”) and
American State Bank (“Senior Lender”), with reference to the following facts:

A. Borrower has executed a promissory note dated August 1, 2007, being made
payable to the order of the Subordinated Lender in the original principal amount
of $500,000.00 (the “Subordinated Note”). The Subordinated Note evidences an
extension of credit from Subordinated Lender to Borrower pursuant to that
certain Loan Agreement dated effective of even date herewith (the “Subordinated
Loan Agreement”).

B. Borrower and Senior Lender have entered into a Loan Agreement, Promissory
Note, and security documents, all dated the same date as this Agreement
(collectively, as amended, restated, or supplemented, the “Senior Loan
Documents”), pursuant to which Senior Lender will advance to Borrower in the
form of one or more credit facilities in an aggregate amount of up to
$1,675,000.00.

C. The Subordinated Loan Agreement provides that the Subordinated Lender shall
be entitled to one or more assignments of an interest in certain of the property
pledged to secure the debt created under the Senior Loan Documents (whether one
or more, the “Assignment”), which Assignment will be executed by Borrower of
even date herewith and held by the Subordinated Lender until the Subordinated
Lender is entitled thereto under the Subordinated Loan Agreement.

D. Guarantor is the sole general partner of Borrower and has agreed to guarantee
both the Senior Debt and the Subordinated Debt.

E. As an inducement and a condition to Senior Lender to extend the Senior Debt
to Borrower, Senior Lender has required that Subordinated Lender agree to the
terms and conditions of, and execute and deliver this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and promises of
this Agreement, and for other consideration, the receipt and adequacy of which
are hereby acknowledged, Borrower, Guarantor, Subordinated Lender and Senior
Lender agree as follows:

1. Definitions. As used in this Agreement the following terms have the following
meanings (other terms are defined above or elsewhere herein):

"Debtor Relief Laws” means Title 11 of the United States Code, as amended from
time to time, and any and all applicable laws regarding liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, suspension of payments, insolvency,
reorganization, or similar laws affecting the rights of creditors generally, as
in effect from time to time and as hereafter amended.

"Equipment Collateral” means the equipment, inventory, pipe and other personal
property assets of Borrower pledged to Subordinated Lender under the
Subordinated Loan Documents which are not located on the oil and gas properties
covered by liens in favor of the Senior Lender under the Senior Loan Documents.

"Event of Default” means an “Event of Default” under and as defined in the
Senior Loan Documents.

"Person” means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, or other entity or
organization of whatever nature.

"Senior Debt” means the principal, interest, fees, and any and all costs and
expenses owed by Borrower to Senior Lender under the Senior Loan Documents, and
all extensions and renewals thereof, as well as any additions thereto,
including, but not limited to, any future advances to be extended by Senior
Lender to Borrower up to the maximum amount of $1,675,000.00, plus accrued
interest and amounts owed for fees, costs and expenses.

"Subordinated Debt” means the principal of and interest on the Subordinated Note
and all other debt of Borrower to Subordinated Lender up to the maximum amount
of $500,000.00, plus accrued interest and amounts owed for fees, costs and
expenses.

"Subordinated Loan Documents” means the Subordinated Loan Agreement,
Subordinated Note and all related agreements, documents and instruments.

2. Subordination. Until the Senior Debt is paid in full, (a) any payment in
respect of the Subordinated Debt is and shall be expressly junior and
subordinated in right of payment to all amounts due and owing upon all Senior
Debt outstanding from time to time, (b) except as expressly provided in
Section 3 hereof, Subordinated Lender may not receive or accept any payment in
any form with respect to the Subordinated Debt and (c) any liens or security
interests now or hereafter securing payment of any and all Subordinated Debt are
expressly subordinated to the liens and security interests now or hereafter
securing the Senior Debt; in each case, including all other notes and security
instruments executed in connection therewith, and each amendment, extension,
refinancing, restatement or other modification thereof. Subordinated Lender may
require Borrower or Guarantor to pledge, mortgage or grant liens on their
properties to Subordinated Lender so long as Senior Lender also has a lien on or
security interest in such property or has determined in its discretion not to
have such lien or security interest. Senior Lender acknowledges and agrees that
it has determined not to have and does not have a lien on or security interest
in any of the Equipment Collateral, and that the Subordinated Lender’s lien on
and security interest in the Equipment Collateral is not subject to the
subordination provided in this Agreement.

3. Payment on Subordinated Debt. If the Payment Conditions (as hereinafter
defined in this Section 3) are satisfied, Borrower may pay Subordinated Lender
on the Subordinated Note and under the Subordinated Loan Agreement pursuant to
the terms thereof (the “Permitted Payments”). The term “Payment Conditions,”
means that: (i) no Event of Default has occurred and is continuing under the
Senior Loan Documents, and (ii) no Event of Default would result under the
Senior Loan Documents from the making of any such Permitted Payments. If the
Payment Conditions are not satisfied with respect to any calendar month, such
that the Permitted Payments attributable to such calendar month may not be made
pursuant to this Agreement, then such Permitted Payments shall continue to be an
obligation of Borrower to Subordinated Lender, expressly subject to the rights
of the Senior Lender, and subject to the terms of this Agreement. If the Payment
Conditions are not satisfied with respect to any calendar month, resulting in
the Permitted Payments for that month not being made, then at the end of any
subsequent calendar month, if the Payment Conditions are satisfied based on a
cumulative calculation that includes all unpaid Permitted Payments, then the sum
of the unpaid Permitted Payments for all such previous calendar months may be
paid.

4. Proceedings Against Borrower or Guarantor. Until the Senior Debt is paid in
full, Subordinated Lender may not, without the consent of the Senior Lender
(which consent will not be unreasonably withheld):

(a) exercise any remedies (other than the acceleration of the Subordinated Debt,
which the Subordinated Lender may do at its discretion in accordance with the
Subordinated Loan Documents), or commence any action or proceeding (or join with
any other creditor in commencing any action or proceeding, including an action
or proceeding under any Debtor Relief Law) to recover all or any part of the
Subordinated Debt from Borrower or Guarantor, or

(b) exercise any remedies, or commence any action or proceeding against Borrower
or Guarantor or any assets of Borrower or Guarantor to foreclose, levy or
realize against any assets of Borrower or Guarantor;

provided, that the foregoing limitations shall not apply to any right, action or
remedy of the Subordinated Lender relating to (i) the Assignment under the
Subordinated Loan Documents, or (ii) the Equipment Collateral.

5. Waiver and Subrogation. Subordinated Lender hereby waives and agrees not to
assert against Senior Lender any rights which a guarantor or surety of debt of
Borrower might assert. Notwithstanding the immediately preceding sentence,
nothing in this Agreement shall cause Subordinated Lender to be deemed or
treated as a guarantor or surety. Subordinated Lender shall be subrogated, to
the extent of any amounts required to be paid over to Senior Lender pursuant to
the terms of this Agreement, to all rights of Senior Lender to receive any
payments or distributions applicable to the Senior Debt.

6. Debtor Relief Laws. In the event of any proceedings under any Debtor Relief
Laws involving Borrower or Guarantor (other than in the capacity of a creditor),
Subordinated Lender may, to the extent applicable, file any claims, proofs of
claim, motions, responses, pleadings or other instruments of similar character
necessary to (a) have its claim allowed with respect to the Subordinated Debt,
(b) vote on any plan or other matter proposed, or (c) enforce the obligation of
Borrower with respect to the Subordinated Debt. Notwithstanding anything set
forth herein to the contrary, Subordinated Lender shall be entitled to payments
and other rights and remedies as may be provided under or in connection with any
plan or other procedure approved by a court or other authorized Person(s) under
any Debtor Relief Laws.

7. Subordinated Lender’s Rights. Except as expressly limited herein,
Subordinated Lender shall have the right to enforce the obligations of Borrower
under the Subordinated Loan Documents.

8. No Impairment. Except as otherwise provided herein, Senior Lender may, at any
time and from time to time, without the consent of or notice to Subordinated
Lender, without incurring responsibility to Subordinated Lender, and without
impairing or releasing any of Senior Lender’s rights, or any of the obligations
of Subordinated Lender under this Agreement:

(a) change the amount, manner, place, or terms of payment, or change or extend
the time of payment of or renew or alter all or any part of the Senior Debt or
amend, modify, supplement, or restate, any of the Senior Loan Documents in any
manner whatsoever, except that the amount of the Senior Debt shall not exceed
$1,600,000.00;

(b) sell, exchange, release, or otherwise deal with all or any part of any
property pledged or mortgaged to secure all or any part of the Senior Debt;

(c) release anyone liable in any manner for the payment or collection of all or
any part of the Senior Debt;

(d) exercise or refrain from exercising any rights against the Borrower,
Guarantor and others; and

(e) apply any sums, by whomsoever paid or however realized, to the Senior Debt.

Subordinated Lender agrees that if Senior Lender agrees to any sale, exchange,
release, or transfer of all or any part of any property pledged or mortgaged to
secure all or any part of the Senior Debt, and Subordinated Lender will receive
payment receive payment in full of all obligations owed to it by Borrower and
Guarantor in connection with such transaction (after payment in full of the
Senior Lender), such sale, exchange, release, or transfer shall be made free of
any liens or security interests securing the Subordinated Debt. Upon receipt of
such payment in full of all obligations owed to it by Borrower and Guarantor,
Subordinated Lender further agrees to execute any and all documents or
instruments requested by Borrower, Guarantor or Senior Lender to evidence the
release of any such liens and security interests of Subordinated Lender.

9. Other Agreements. Notwithstanding anything to the contrary set forth in this
Agreement or in the Senior Loan Documents, (i) Borrower shall execute and
deliver the Assignment, and the related Memorandum of Assignment and the Limited
Power of Attorney, to Subordinated Lender upon execution of this Agreement to be
held, delivered and filed in accordance with the Subordinated Loan Agreement,
(ii) Subordinated Lender may accept and file the Assignment in accordance with
the Subordinated Loan Agreement, (iii) Senior Lender hereby consents to the
Assignment and to the above-described actions, and waives any and all breaches,
defaults or Events of Default that such items or actions may cause under the
Senior Loan Documents, (iv) Senior Lender shall execute and deliver to the
Subordinated Lender a full release of the property interest covered by the
Assignment and all production and proceeds related thereto upon notice from
Subordinated Lender that it is entitled to the Assignment in accordance with the
Subordinated Loan Agreement, (v) the debt, liens and security interests
evidenced by the Subordinated Security Documents are hereby approved and
consented to by Senior Lender under the Senior Loan Documents, and Senior Lender
waives any and all breaches, defaults or Events of Default such debt, liens or
security interests my cause under any of the Senior Loan Documents, (vi) Senior
Lender and Subordinated Lender shall promptly give notice to each other Lender
upon the occurrence of any breach, default or Event of Default under the
respective loan documents or any change, event or occurrence regarding Borrower,
Guarantor or their respective properties about which either becomes aware, and
(vii) Senior Lender and Borrower and Guarantor shall not enter into any
agreements or other documents (including without limitation amendments or
modifications of the Senior Loan Documents) which conflict or interfere with or
reduce any right or interest of Subordinated Lender set forth in this Agreement,
the Assignment or the Subordinated Loan Documents.

10. Attorneys’ Fees. If either Subordinated Lender or Senior Lender employs an
attorney or attorneys to enforce or defend its rights under this Agreement, such
Lender shall be entitled to recover from Borrower its court costs, reasonable
attorneys’ fees, and other costs of enforcement.

11. Amendment of Subordinated Loan Documents. The Subordinated Loan Documents
may be amended, extended, renewed, or replaced without the prior written consent
of the Senior Lender so long as the total principal amount does not exceed
$500,000.00.

12. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatories had signed the same document. All
counterparts must be construed together to constitute one and the same
instrument. This Agreement may be transmitted and signed by facsimile and shall
have the same effect as manually-signed originals and shall be binding on all
parties. In making proof of this Agreement, it shall not be necessary to produce
or account for more than one such counterpart.

13. Binding Effect. This Agreement is binding upon the parties hereto and their
respective successors and assigns.

14. Choice of Law. THIS AGREEMENT MUST BE CONSTRUED, AND ITS PERFORMANCE
ENFORCED, UNDER TEXAS LAW, WITHOUT REGARD TO THE CHOICE OF LAW RULES OF SUCH
STATE.

15. Subordinated Lender’s Option. Effective on the first date (i) the Senior
Lender institutes judicial proceedings seeking payment of, or an account of, the
Senior Debt or enforcement of any rights or remedies against Borrower or any
collateral securing payment of the Senior Debt or the performance of Borrower’s
obligations under the Senior Loan Documents, or (ii) the Senior Lender initiates
any foreclosure proceedings for the purpose of realizing upon any of the
collateral securing payment of the Senior Debt (any such event in clause (i) or
this clause (ii), herein an “Option Event”), the Subordinated Lender shall have
the right and option (but not the obligation) for each Option Event for a period
of ten days (the “Option Exercise Period”) to purchase all (but not less than
all) of the Senior Debt and Senior Loan Documents. The Option Exercise Period
shall commence upon the Subordinated Lender’s receipt of written notice from the
Senior Lender stating that an Option Event has occurred. If the Subordinated
Lender elects to purchase the Senior Debt, the Subordinated Lender shall deliver
to the Senior Lender, not later than the expiration of the Option Exercise
Period, a written notice (the “Notice”, the date of such notice being herein
referred to as the “Notice Date”) specifying (i) the Subordinated Lender’s
desire to irrevocably exercise the option and (ii) a place and date not later
than ten (10) days after the Notice Date for the closing (the “Closing Date”).
On the Closing Date, the Subordinated Lender shall pay to the Senior Lender in
immediately available funds an amount equal to the Senior Debt (the “Purchase
Price”). At the closing, simultaneously with the delivery of the Purchase Price,
the Senior Lender shall assign to the Subordinated Lender all of the Senior Loan
Documents by instruments containing mutually agreeable and customary terms for
such a transaction.

16. Borrower’s and Guarantor’s Acknowledgment. Borrower and Guarantor hereby
acknowledge and agree to the terms of this Agreement.

[The remainder of this page is intentionally blank. Signature page follows]

1

EXECUTED as of the date set out in the Preamble.

 
SENIOR LENDER:
AMERICAN STATE BANK
By: /s/ Mike Marshall
 
Mike Marshall, Executive Vice President
SUBORDINATED LENDER:
BASELINE CAPITAL, INC.
By: /s/ Karl J. Reiter
 
Karl J. Reiter, President
BORROWER:
PERMIAN LEGEND PETROLEUM LP
By: Permian Legend LLC, its general partner
By: /s/ Ronnie L. Steinocher
 
Ronnie L. Steinocher, Manager
By:/s/ Lisa P. Hamilton
 
Lisa P. Hamilton, Manager
GUARANTOR:
By: /s/ Ronnie L. Steinocher
 
Ronnie L. Steinocher, Manager
By: /s/ Lisa P. Hamilton
 
Lisa P. Hamilton, Manager

Signature Page to Subordination Agreement

2